CONTINUATION SHEET
Continuation of 12 from PTO-303:
Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant alleged that the combined system of “Nagata’355 & Gao’721”fails to show or merely suggest “wherein the reference signal resource includes at least one of a time-frequency resource, a port resource, a sequence resource, and a multiplexing code resource” as recited by applicant on page “8 of 10”.
In response, the examiner respectfully disagrees because in this case, the combined system of “Nagata’355 & Gao’721” explicitly teaches the above limitation.
Nagata’355 discloses wherein the reference signal resource comprises at least one(due at least one alternative language, only one of them is being considered) of the following resources: a time-frequency resource, a port resource, a sequence resource, and a multiplexing code resource
(see para.0030, which discusses CSI-RS resources allocated to the mobile station with respect to each transmission time interval (TTI) & see para.0023, CSI-RS allocated to the mobile station per carrier frequency, thus a time-frequency resource).

Gao’721 also discloses wherein the reference signal resource comprises at least one(due at least one alternative language, only one of them is being considered) of the following resources: a time-frequency resource, a port resource, a sequence resource, and a multiplexing code resource(see para.0013, which discusses synchronization signal over a predefined time domain resource and/or frequency domain resource, thus time-frequency resource).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Following prior arts are related to the present claimed invention as discussed with the Applicant:
Yoon et al (US 2016/0301511) as additional reference was used to show feature related to a port resource (please, see abs) and a sequence resource (please, see at least fig.10-11 & see para0131-0132, sequence resource).

Regarding claims 6, 10, 14, 18 and 20, the same argument as claim 1 is also applied to claims 6, 10, 14, 18 and 20 since claims 6, 10, 14, 18 and 20 recited similar features as claim 1.

In view of the above, it is clear the previously cited prior arts still disclose the applicant claim invention as set detailed in the rejection below.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474